DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 includes the language “auxiliary grooves formed on each of second land portions between one of the first main grooves and one of the second main grooves, the auxiliary grooves each opening to each of the second main grooves, the auxiliary grooves each terminating in one of the second land portions”, but this language is incorrect, because the auxiliary grooves each open to one of the second main grooves, not each of the second main grooves. Claims 2-17 are also rejected as depending upon claim 1.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3, 7-8 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or alternatively under 35 U.S.C. 103 as obvious over Nukushina (US Pub. No. 2016/0207359).
Regarding claim 1, Nukushina teaches a pneumatic tire comprising first main grooves 11, a first land portion 10, second main grooves 12, second land portions 20, auxiliary grooves 21 in the second land portions opening to the second main grooves (paragraphs [0027]-[0029]; figure 2), first sipes (23 and 22 collectively) wherein the sipes can be continuous with the auxiliary grooves 21 (taken to meet the limitation of crossing the second land portions) (paragraph [0030]; figure 2), the auxiliary grooves are each bent grooves including first groove portions 21A and second groove portions 21B (paragraph [0029]; figure 2) and wherein a groove width of the first groove portions gradually reduces from the opening end portion to the bend point (paragraph [0036]; figures 2-3). Further, Nukushina teaches that the sipes 22 “need not necessarily be continuous with the center main grooves 11 and the first tilting groove portions 21A ...” [paragraph 30] and the sipes 23 “need not necessarily be continuous with the shoulder main grooves 12 and the second tilting groove portions 21B ...” [paragraph 30], such disclosure either teaching or suggesting that the sipes 22 and 23 can be continuous. Therefore Nukushina either teaches that the first sipes open at one end to one of the first main grooves and open at an other end to one of the second main grooves, or it would have been obvious to one of ordinary skill in the art to have 
Regarding claim 3, Nukushina teaches third land portions 30 having lug grooves 31 which do not communicate with the second main grooves (paragraph [0031]; figure 2).
Regarding claim 7, Nukushina teaches that a distance between a boundary portion between each of short portions and each of long portions of groove walls of the second main grooves and an end portion, lying adjacent to the tire equatorial plane, of each of the lug grooves ranges from 1.0 times or more to 4.0 times or less of a length of each of the short portions in the tire circumferential direction, and wherein the boundary portion lies within a range of +/-5 degrees of a direction from one of midpoints of the groove width of each of the lug grooves, at the end portion of each of regions X ranging from 90% or more to 110% or less of a ground contact width centered around the tire equatorial plane, the end portion lying adjacent to the tire equatorial plane, to the end portion, lying adjacent to the tire equatorial plane, of each of the lug grooves (figure 2).
Regarding claim 8, Nukushina teaches that in each of the first groove portions, a groove depth gradually increases from the bend point to the opening end portion (paragraph [0036]; figure 4).
Regarding claim 12, Nukushina teaches that the auxiliary grooves are inclined in the tire lateral direction so that a straight line joining each of the opening end portions and each of the terminating end portions approaches the tire equatorial plane relative to the tire circumferential direction (figure 2).

Claim Rejections - 35 USC § 103
Claim(s) 6 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nukushina (US Pub. No. 2016/0207359).
Regarding claim 6, Nukushina teaches in regions each lying closer to the tire equatorial plane than regions X ranging from 90% or greater to 110% or less of a ground contact width centered around 
Regarding claim 9, Nukushina teaches that the groove width from the opening end to the bend point can be constant (i.e. groove width at the bend point is 100% of the groove width at the opening end) or gradually decreasing (i.e. groove width at the bend point is less than 100% of the groove width at the opening end) (paragraph [0036]), thus teaching a range of width percentages overlapping the claimed range. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” MPEP at 2144.05 citing In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Regarding claim 10, Nukushina teaches that the groove depth from the opening end to the bend point can be constant (i.e. groove depth at the opening end is 100% of the groove depth at the bend point) or gradually decreasing (i.e. groove depth at the opening end is greater than 100% of the groove width at the bend point) (paragraph [0036]), thus teaching a range of depth percentages overlapping the claimed range.
Claim(s) 2, 4-5, 11 and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nukushina (US Pub. No. 2016/0207359) as applied to claims 1 and 3 above, and further in view of Takahashi (US Pub. No. 2017/0136829).
Regarding claim 2, Nukushina does not specifically disclose that the first and second main grooves are zigzag shape. Takahashi teaches first main grooves and second main grooves formed into a 
Regarding claim 4, Nukushina does not specifically disclose circumferential narrow grooves. Takahashi teaches circumferential narrow grooves 31 provided on the third land portions, the circumferential narrow grooves each extending in the tire circumferential direction, the circumferential narrow grooves each being formed into a zigzag shape inclined in a direction identical to an inclination direction of the first lug grooves (paragraphs [0016]-[0019]; [figure 1). It would have been obvious to one of ordinary skill in the art to use narrow grooves as taught by Takahashi in the tire of Nukushina as a known groove configuration on the third land portion with the predictable result of being a functional land portion.
Regarding claim 5, Nukushina teaches that the lug grooves are inclined in the same direction in the auxiliary grooves (figure 2). Nukushina does not specifically disclose that the lug grooves are inclined, in regions X ranging from 90% or greater to 110% or less of a ground contact width centered around the tire equatorial plane, at an angle a in a range of ±10 degrees or less, the angle a being formed with a straight line along the tire lateral direction and a straight line joining midpoints, at both end portions of each of the regions X, of a groove width of each of the lug grooves. Takahashi teaches that the lug grooves are inclined, in regions X ranging from 90% or greater to 110% or less of a ground contact width centered around the tire equatorial plane, at an angle a in a range of ±10 degrees or less, the angle a being formed with a straight line along the tire lateral direction and a straight line joining midpoints, at both end portions of each of the regions X, of a groove width of each of the lug grooves 
Regarding claim 11, Nukushina teaches that the first main grooves are each disposed outside the equatorial plane in the width direction and the first main grooves define the first land portion (figure 2). Nukushina does not specifically disclose first land portion sipes terminating within the first land portion and extending to one of the main grooves, however such is a well-known configuration as is shown, e.g., by Takahashi (see figure 1). Accordingly, it would have been obvious to one of ordinary skill in the art to use first land portion sipes in order to gain the benefit of the increased edges of siping; official notice being taken that it is well known / conventional per se in the tire tread art to provide sipes in a land portion of a tread to increase edge effect.
Regarding claims 13-17, Nukushina does not specifically disclose that the first and second main grooves are zigzag shape. Regarding claims 13 and 15, Takahashi teaches pairs of first and second main grooves are each formed into a zigzag shape having groove walls having short portions and long portions, in a plan view, and the zigzag shapes are each formed with the long portions and the short portions alternately and repeatedly disposed in the tire circumferential direction (paragraph [0014]; figure 1) and suggests a length of each of the long portions in the tire circumferential direction ranges of about 10 times a length of each of the short portions in the tire circumferential direction (figure 1). It would have been obvious to one of ordinary skill in the art to use a length of each of the long portions in the tire circumferential direction ranges of about 10 times a length of each of the short portions in the tire circumferential direction as suggested by Takahashi in the tire of Nukushina as a known zigzag groove configuration with the predictable result of being a functional zigzag groove. It is noted that applicant has not submitted evidence establishing a criticality of the short to long portion ratio.
.

Response to Arguments
Applicant’s amendment and arguments with respect to the rejection of claim 11 under 35 U.S.C. 112 have been fully considered and are persuasive.  The rejection of claim 11 under 35 U.S.C. 112 has been withdrawn. 
Applicant's additional arguments filed May 24, 2021 have been fully considered but they are not persuasive.
Regarding the rejection of claims 1-17 under 35 U.S.C. 112, applicant has corrected a number of features of claim 1 that were previously rendering it indefinite, but one feature remains that is in need of correction (see paragraph 3 above).
Regarding the prior art rejections of the claims, applicant argues that Nukushina teaches that the sipes 22, 23 “do not substantially divide the land” or harm the unity of the land portion, and that figures 3 and 5 illustrate a gap between the sipes and the tilting groove portions 21B. However, Nukushina clearly indicates that a sipe does not substantially divide the land portion, and that a rib pattern can have a lug groove connected by a sipe (see shoulder lands 30 – paragraphs [0031]-[0032]; figures 2-3 and 5). Additionally, the claims of Nukushina do not require any particular continuity or lack thereof of sipes 22 and 23 with tilting groove portions 21B. Also, as is set out above in the rejection, the disclosure states that the sipes “need not necessarily be continuous”, such disclosure allowing for the sipes to be continuous. Clearly, if the requirement was for lack of continuity, the disclosure would state something along the lines of “must not be continuous”, “cannot be continuous”, or “must be discontinuous”. Lastly, official notice is taken that in the tire art a land where sipes extend fully across can be taken to be a rib.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP N SCHWARTZ whose telephone number is (571)270-1612.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/P.N.S/               Examiner, Art Unit 1749                                                                                                                                                                                         	September 14, 2021

/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
September 17, 2021